



Exhibit 10.1






Johnson Controls International plc 2012 Share and Incentive Plan (Amended and
Restated as of March 8, 2017) (the “Plan”) Restricted Share Unit Award Agreement
Terms and Conditions for Restricted Share Units
RESTRICTED SHARE UNIT AWARD made in County Cork, Ireland as of March 9, 2017
(the “Grant Date”) pursuant to the Plan. Capitalized terms that are not defined
herein have the meaning ascribed to them in the Plan.
1.Grant of Award. Johnson Controls International plc (the “Company”) has granted
you Restricted Share Units, as described in the grant notification letter that
was issued to you (“Grant Letter”), subject to the provisions of these Terms and
Conditions. The Company will hold the Restricted Share Units in a bookkeeping
account on your behalf until they become payable or are forfeited or cancelled.


2.Payment Amount. Each Restricted Share Unit represents the right to receive,
upon vesting, one (1) ordinary Share.


3.Form and Timing of Payment. Unless otherwise set forth herein, vested
Restricted Share Units will be paid solely inShares.Payment shall occur within
forty-five (45) days after the vesting date, subject to your payment in full of
all taxes due, if any, with respect to such Restricted Share Units.


4.Dividends. You will be credited with a Dividend Equivalent Unit (DEU) for any
cash or share dividends distributed by the Company on the Company’s ordinary
shares for each Restricted Share Unit that is unvested on the record date. DEUs
will be calculated at the same dividend rate paid to other holders of ordinary
shares. DEUs will vest in accordance with the vesting schedule applicable to the
underlying Restricted Share Units and shall be payable at the same time that the
underlying Restricted Share Units are payable as provided herein.


5.Vesting. Except as otherwise provided herein, your Restricted Share Units will
vest in full on the earlier of (1) the one (1) year anniversary of the Grant
Date, and (2) the date of the Annual General Meeting of shareholders in respect
of fiscal 2017, provided in each case that you are a member of the Company’s
Board of Directors on such date (or your term of service ends on such date). No
credit will be given for periods following Termination of Directorship.


6.Termination of Directorship. Except as set forth in paragraphs 7 and 8, so
long as your Termination of Directorship is for reasons other than Cause, your
Restricted Share Units will accelerate and vest pro rata (in full month
increments) based on the number of full months that you have served as a
Director since the Grant Date and ending on the date of your Termination of
Directorship divided by the original number of full months in the vesting
period; provided that if your Termination of Directorship coincides with the
next Annual General Meeting of Shareholders following the Grant Date (and
results from your not standing for reelection), your Restricted Share




--------------------------------------------------------------------------------





Units shall vest in full.  Any unearned portion of your Award will immediately
be forfeited and your rights with respect to such Restricted Share Units will
end.


7.Death or Disability. If your Termination of Directorship is a result of your
Death or Disability, your Award will become fully vested as of your Termination
of Directorship. If you are deceased, the Company will make a payment to your
estate.


8.Change in Control. In the event of a Change in Control, as defined in the
Plan, and your Termination of Directorship occurs in connection with such Change
in Control, Restricted Share Units will immediately become fully vested as of
your Termination of Directorship.


9.Forfeiture of Award. If your services as a Director of the Company have been
terminated for Cause, then any unvested Restricted Share Units shall be
immediately rescinded and you will forfeit any rights you have with respect to
such Units.


10.Withholdings; Tax Recovery. The Company will have the right, prior to any
issuance or delivery of Shares on your Restricted Share Units, to withhold or
require from you the payment of the amount necessary to satisfy applicable tax
requirements.


11.Transfer of Award. You may not transfer any interest in Restricted Share
Units except by will or the laws of descent and distribution. Any other attempt
to dispose of your interest in Restricted Share Units will be null and void.


12.Successors. All obligations of the Company under this Award shall be binding
on any successor to the Company. The terms of this Award and the Plan shall be
binding upon and inure to your benefit and the benefit of your heirs, executors,
administrators or legal representatives.


13.Securities Compliance. The Company may place a legend or legends upon the
certificates for Shares issued under the Plan and may issue “stop transfer”
instructions to its transfer agent in respect of such Shares as it determines to
be necessary or appropriate to (a) prevent a violation of, or to obtain an
exemption from, the registration requirements of the Securities Act of 1933, as
amended, applicable state securities laws or other legal requirements, or (b)
implement the provisions of the Plan, this Award or any other agreement between
you and the Company with respect to such Shares.


14.Legal Compliance. The granting of this Award and the issuance of Shares under
this Award shall be subject to all applicable laws, rules, and regulations and
to such approvals by any governmental agencies or national securities exchanges
as may be required. The Company will not be required to deliver any Shares until
all applicable federal and state laws and regulations have been complied with
and all legal matters in connection with the issuance and delivery of the Shares
have been approved by the appropriate counsel of the Company.


15.Governing Law; Arbitration. This Award, and the interpretation of this Award
Agreement, shall be governed by (a) the internal laws of Ireland (without
reference to conflict of law principles thereof that would direct the
application of the laws of another jurisdiction) with respect to the validity
and authorization of any Shares issued under this Award, and (b) the internal
laws of the State of Wisconsin (without reference to conflict of law principles
thereof that would




--------------------------------------------------------------------------------





direct the application of the laws of another jurisdiction) with respect to all
other matters. Arbitration will be conducted per the provisions in the Plan.


16.Plan Terms Govern. The redemption of Restricted Share Units, the disposition
of any Shares received for Restricted Share Units, and the treatment of any gain
on the disposition of these Shares are subject to the terms of the Plan and any
rules that the Committee may prescribe. The Plan document, as may be amended
from time to time, is incorporated by reference into these Terms and Conditions.
Except with respect to the choice of law provision, in the event of any conflict
between the terms of the Plan and the terms of these Terms and Conditions, the
terms of the Plan will control. By accepting the Award, you acknowledge receipt
of the Plan and the prospectus, as in effect on the date of these Terms and
Conditions. These Terms and Conditions and the Plan constitute the entire
understanding between you and the Company regarding the Restricted Share Units.
These Terms and Conditions supersede any prior agreements, commitments or
negotiations concerning the Restricted Share Units.


17.Data Privacy and Sharing. As a condition of the granting of the Award, you
acknowledge and agree that it is necessary for some of your personal
identifiable information to be provided to certain employees of the Company, the
third party data processor that administers the Plan and the Company’s
designated third party broker in the United States. These transfers will be made
pursuant to a contract that requires the processor to provide adequate levels of
protection for data privacy and security interests in accordance with the EU
Data Privacy Directive 95/46 EC and the implementing legislation of your home
country (or any successor or superseding regulation). By acknowledging the
Award, you acknowledge having been informed of the processing of your personal
identifiable information described in the preceding paragraph and consent to the
Company collecting and transferring to the Company's Shareholder Services
Department, and its independent benefit plan administrator and third party
broker, your personal data that are necessary to administer the Award and the
Plan. You understand that your personal information may be transferred,
processed and stored outside of your home country in a country that may not have
the same data protection laws as your home country, for the purposes mentioned
in this Award.


18.No Contract or Promise of Future Grants. By accepting the Award, you agree to
be bound by these Terms and Conditions and acknowledge that the Award is granted
at the sole discretion of the Company and is not considered part of any contract
of service as a Board member with the Company or other compensation. Nothing in
these Terms and Conditions or the Plan gives you any right to continue in the
service as a Board member with the Company or any of its Subsidiaries or to
interfere in any way with the right of the Company to terminate your
Directorship at any time. If your service as a Board member with the Company is
terminated for any reason, whether lawfully or unlawfully, you agree that you
will not be entitled by way of damages for breach of contract, dismissal or
compensation for loss of office or otherwise to any sum, shares or other
benefits to compensate you for the loss or diminution in value of any actual or
prospective rights, benefits or expectation under or in relation to the Plan.


19.Electronic Delivery. The Company or its Affiliates may, in its or their sole
discretion, decide to deliver any documents related to current or future
participation in the Plan or related to this Award by electronic means. You
hereby consent to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company. You hereby
agree that all on-line acknowledgements shall have the same force and effect as
a written signature.




--------------------------------------------------------------------------------





20.Limitations. Payment of your Restricted Share Units is not secured by a
trust, insurance contract or other funding medium, and you do not have any
interest in any fund or specific asset of the Company by reason of this Award or
the account established on your behalf. You have no rights as a stockholder of
the Company pursuant to the Restricted Share Units until Shares are actually
delivered to you.


21.Severability. The invalidity or unenforceability of any provision of these
Terms and Conditions will not affect the validity or enforceability of the other
provisions of the Agreement, which will remain in full force and effect.
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision will be construed so as to be enforceable to
the maximum extent compatible with applicable law.


22.Sections 409A and 457A. The award is intended to be an exempt “short-term
deferral” under Sections 409A and 457A of the Internal Revenue Code of the
United States. The Committee may make such modifications to these Terms and
Conditions as it deems necessary or appropriate to ensure that the Award is
exempt from Sections 409A and 457A to the extent applicable.


By accepting this Award, you agree to the following:
(i)you have carefully read, fully understand and agree to all of the terms and
conditions described in these Terms and Conditions and the Plan; and


(ii)you understand and agree that these Terms and Conditions and the Plan
constitute the entire understanding between you and the Company regarding the
Award, and that any prior agreements, commitments or negotiations concerning the
Restricted Share Units are replaced and superseded.


You will be deemed to consent to the application of the terms and conditions set
forth in these Terms and Conditions and the Plan unless you contact Johnson
Controls International plc, c/o Johnson Controls, Inc., Attn: Shareholder
Services, 5757 N Green Bay Ave, Milwaukee, WI 53209 in writing within thirty
(60) days of the date of these Terms and Conditions. Notification of your
non-consent will nullify this grant unless otherwise agreed to in writing by you
and the Company.
The Company has caused this Award to be executed by one of its authorized
officers as of the date of grant.
JOHNSON CONTROLS INTERNATIONAL PLC     
/s/ Judith A. Reinsdorf
Judith A. Reinsdorf
Executive Vice President and General Counsel
















